  Case: 4:20-cv-01737-JMB Doc. #: 10 Filed: 02/03/21 Page: 1 of 1 PageID #: 36




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                      )
                                                  )
            Plaintiff,                            )
                                                  )
       v.                                         )          No. 4:20-CV-1737-JMB
                                                  )
 ERDCC, et al.,                                   )
                                                  )
            Defendants.                           )

                          OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motion to proceed in forma pauperis on appeal.

When this Court dismissed plaintiff’s case, it certified in writing that an appeal would not be taken

in good faith, see 28 U.S.C. § 1915(a)(3), and it is not apparent that plaintiff now seeks appellate

review of any issue that is not frivolous. See Coppedge v. United States, 369 U.S. 438, 445 (1962).

The Court will therefore deny the motion.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis on

appeal is DENIED. [ECF No. 9]

       Dated this 3rd day of February, 2021.




                                                          HENRY EDWARD AUTREY
                                                       UNITED STATES DISTRICT JUDGE
